This was a proceeding by adjacent landowners to settle a dispute as to the true location of the dividing line between their respective properties. The land claimed by the feme plaintiff is known as a part of the Council Hooten lands, and the land claimed by the defendant is known as the Jesse W. Broadway land. Both tracts are located in Contentnea Neck Township, Lenoir County.
J. W. Grainger purchased the Hooten lands in 1891 and conveyed same tofeme plaintiff in 1900. The same J. W. Grainger purchased the Broadway land in 1890, and conveyed this land to defendant's predecessor in title in the year 1903.
Counsel on both sides have filed interesting and elaborate briefs; but, as we view the contentions of the parties, the case seems to have been tried in substantial conformity to the law appertaining to the facts, and we have found no ruling or action on the part of the learned judge which would warrant a reversal or an order for a new trial. The verdict and judgment will be upheld.
No error.